Citation Nr: 9913217	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  97-15 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to an increased evaluation in excess of 60 
percent for service-connected chronic obstructive pulmonary 
disease (COPD), rated as bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, inter alia, denied the veteran's claims 
for service connection for a chronic skin disorder (claimed 
to have been due to mustard gas exposure) and for an 
increased evaluation in excess of 60 percent for COPD (rated 
as bronchitis).


FINDINGS OF FACT

1.  The veteran has Bowen's disease, which is an 
intraepidermal squamous cell carcinoma.

2.  The veteran was a medical test subject who underwent full 
body exposure to mustard gas during service in April 1944.

3.  the veteran's Bowen's is due to mustard gas exposure 
during service.


CONCLUSION OF LAW

Squamous cell carcinoma (shown as Bowen's disease) was 
incurred as a residual of exposure to mustard gas during 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.316 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that his skin was 
normal on entrance examination in February 1944.  The records 
show that he was stationed at the U.S. Navy Training Center 
in Bainbridge, Maryland, from February 1944 to May 1944.  
Medical records from the Edgewood Arsenal in Maryland, which 
have been obtained by VA through the Naval Research 
Laboratory, show that the veteran was a medical test subject 
who underwent full body exposure to mustard gas in April 
1944.  The report of his service separation examination, 
conducted in May 1946, shows normal findings on evaluation of 
his skin.

A VA medical treatment report, dated in December 1995, shows 
that the veteran was examined with regard to an area of 
violaceous and erythematous plaque over the skin of his left 
lower back, which he reported had been present for 
approximately 20 years and which had been increasing in size 
over time.  The report shows that this skin disorder was 
diagnosed as Bowen's disease.

The report of a December 1996 VA skin examination shows that 
the veteran complained of multiple skin lesions on his 
forearms, arms, and back.  Physical evaluation revealed the 
presence of multiple (i.e., greater than 100) actinic 
keratoses on his hands, and forearms, bilaterally, and on his 
back, neck, and face.  In addition to the actinic keratoses, 
he was noted to have an irregularly bordered patch of 
erythematous, scaly plaque on his left lower back.  The 
diagnostic impression was multiple actinic keratoses and an 
erythematous scaly patch.

According to VA outpatient treatment records dated in June 
1997, the veteran underwent treatment at VA facilities for 
Bowen's disease.





II.  Analysis

The veteran's claim of entitlement to a chronic skin disease 
as secondary to mustard gas exposure is well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991), in that it 
is not inherently implausible in light of the evidence 
showing that he has a chronic skin disorder at the present 
time, and the medical records obtained by the Naval Research 
Laboratory which establish that he had been a subject for the 
U.S. military's mustard gas testing program during World War 
II.  Relevant evidence has been properly developed, and no 
further assistance is required to comply with VA's duty to 
assist.  Id.

The veteran's claim is primarily based on his assertion that 
he had full body exposure to mustard gas during service, and 
that service connection is warranted for his claimed skin 
conditions.  It is clear from the evidence that the veteran 
had full body exposure to mustard gas in service.  Service 
records show that he participated in experimental testing of 
vesicant gases in April 1944 at the Naval Research 
Laboratory.  Such exposure invokes the presumption of service 
connection for certain developing conditions under 38 C.F.R. 
§ 3.316 (1998).  The veteran claims that his diagnoses of 
actinic keratosis and Bowen's disease are related to his 
exposure to mustard gas.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service. 38 U.S.C.A. § 1110 
(West 1991).  With chronic disease shown as such in service 
(or within the presumptive period under § 3.307) so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service connected, unless clearly 
attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (1998).

With respect to exposure to the certain vesicant agents, 
service connection may be granted if the evidence shows full-
body exposure to mustard gas during active military service, 
together with the subsequent development of a number of 
disabilities, including squamous cell carcinoma of the skin.  
38 C.F.R. § 3.316(a) (1998).  Service connection, however, 
will not be established as the result of mustard gas exposure 
if due to the veteran's own willful misconduct, or if there 
is affirmative evidence that establishes a non-service-
related supervening condition or event as the cause of the 
claimed condition. 38 C.F.R. § 3.316(b) (1998).

The medical evidence shows that the veteran's skin was normal 
on separation from service, and there is no objective medical 
evidence which indicates a cancerous skin disease that was 
manifest to a compensable degree within one year after his 
separation from service in May 1946. 

However, the medical records show that the veteran has a skin 
disorder, which has been diagnosed as Bowen's disease.  VA 
treatment records show that skin disorder was assessed as 
Bowen's disease in December 1995, and VA treatment records 
dated in June 1997 show that the veteran has undergone 
treatment for Bowen's disease at VA facilties.  Bowen's 
disease is defined as "intraepidermal squamous cell 
carcinoma, often occurring in multiple primary sites; called 
also Bowen's precancerous dermatosis and precancerous 
dermatitis."  (Dorland's Illustrated Medical Dictionary, 27th 
ed., 482).  As the facts of the case clearly establish that 
the veteran had been subjected to full-body exposure to 
mustard gas during military service in April 1944, and 
because squamous cell carcinoma is a skin disease which is 
presumed by the pertinent regulations to be due to such 
exposure, his claim of entitlement to service connection for 
Bowen's disease (squamous cell carcinoma) is granted.  
38 C.F.R. § 3.316 (1998).


ORDER

Service connection for squamous cell carcinoma (shown as 
Bowen's disease) as secondary to full-body exposure to 
mustard gas is granted.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be give a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran's claim for an increased rating in excess of 60 
percent for his service-connected COPD (rated as bronchitis) 
is well-grounded inasmuch as he contends that his level of 
impairment due to this service-connected disability has 
increased.  As his claim in this regard is not inherently 
implausible, VA has a duty to assist him in developing the 
facts pertinent to this claim. 38 U.S.C.A. § 5107(a) (West 
1991).; 38 C.F.R. § 3.159 (1998); Proscelle v. Derwinski, 2 
Vet. App. 629 (1992); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

In the current appeal, the veteran's COPD was evaluated under 
the schedular criteria for rating respiratory disorders as 
contained in 38 C.F.R. § 4.97, Diagnostic Code 6600, pursuant 
to revisions made to this schedule which took effect on 
October 7, 1996.  However, the file indicates that the 
veteran filed his claim in mid-September 1996, several weeks 
prior to the date on which the revised rating schedule became 
effective.  Though the RO addressed the evaluation of his 
COPD in a January 1997 rating decision under the new 
regulations, there is no indication that the old rating 
schedule was also considered in this decision.  The 60 
percent evaluation currently assigned for his respiratory 
disability is not the maximum rating allowable by either the 
old or the new schedule, as both make provision for a total 
schedular evaluation.  In situations where the issue is 
entitlement to an increased evaluation for a service-
connected disability and relevant regulatory changes occur in 
the course of the veteran's claim, consideration must be made 
of the applicability of the provisions of both the old and 
the new ratings schedule for evaluating the disability in 
question, and the version of the regulations which is most 
favorable to his claim, whether it be from the old ratings 
schedule or from the newly promulgated one, must be applied.  
See Karnas v. Derwinski, 1 Vet. App 308 (1991).  The issue 
must therefore be remanded to the RO for consideration in the 
first instance of the applicability of the old rating 
criteria versus the new.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Hence, the case is REMANDED to the RO for the following 
developments:

1.  The veteran should be asked to 
provide a list of all sources, both 
private and VA, of treatment for 
respiratory problems in the time since 
his last VA examination of record in 
December 1996.  Thereafter, the RO should 
request permission for release of the 
records of these treatments (where 
necessary), procure those records not 
already associated with the file, and 
associate them with the evidence, in 
accordance with the provisions of 
38 C.F.R. § 3.159 (1998).

2.  Thereafter, the RO should take 
adjudicatory action on the veteran's 
claim for an increased evaluation in 
excess of 60 percent for service-
connected COPD (rated as bronchitis).  
The old ratings schedule, as contained in 
38 C.F.R. § 4.97, from prior to October 
7, 1996, as well as the provisions of the 
new regulations and ratings criteria for 
assessing respiratory disabilities, as 
contained in 38 C.F.R. § 4.97 and 
implemented on October 7, 1996, must be 
considered and the version of the 
regulations which are most favorable to 
the veteran's claim must be applied.  See 
Karnas v. Derwinski, 1 Vet. App 308 
(1991).  If any benefit sought on appeal 
is denied, a supplemental statement of 
the case should be issued which discusses 
both the old and the new criteria as they 
pertain to the facts of the case.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the claims folder 
shall be returned to the Board for further appellate review.  
No action is required of the veteran until he receives 
further notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The law requires full compliance with all orders in this 
remand.  Although the instructions in this remand should be 
carried out in a logical chronological sequence, no 
instruction in this remand may be give a lower order of 
priority in terms of the necessity of carrying out the 
instruction completely.  See Stegall v. West, 11 Vet. App. 
268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

